DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After Final Consideration Request
On 21 JANUARY 2021, Applicant’s representative, Cheol Kim, and the Examiner conducted an interview were proposed amendments to the claims were discussed.  Examiner agreed to reconsider upon receipt. 
Response to Amendment
Examiner’s Comment
Applicant’s arguments, see REMARKS, filed 21 JANUARY 2021, with respect to the previous claim objections and art rejections over YAMAMOTO have been fully considered and are persuasive.  The previous claim objections and art rejections over YAMAMOTO has been withdrawn. 
Applicant has amended the claims so that there are no longer any claim objections. 
In the amendment to the claims filed on 21 JANUARY 2021, Applicant has amended the claims to further define the invention.  In the amendment to the claims, Applicant has added in the optical coagulation test is determined by colorimetry and/or immunophelometry or a combination thereof.  In addition, the amendment to the claims also further define the particle displacement sensing component which now comprises : “a magnetic signal emission portion which is configured for emitting a magnetic signal to the displacing magnetically drivable spherical particle, and a magnetic signal reception portion which is configured for receiving the magnetic signal with a displacement information of the displacing magnetically drivable spherical particle so as to detect 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
The invention as claimed directed towards a coagulation analyzer which comprises a sample interference analysis module for determining whether an interference in the sample has an effect on an optical coagulation test, an optical coagulation analysis module that uses an analysis cup without a particle and a magnetic coagulation analysis module that uses an analysis cup with a particle to eliminate any interferents within the sample.  The invention as claimed is not found or suggested in the prior art or upon further searching by the Examiner. 
The closest prior art of record is to YAMAMOTO which generally teaches a coagulation analyzer including some of the claim limitations, but actually fails to teach the sample interference analysis module, and in fact the  reference makes no mention of any interference or any sort of interference in the sample or measured specimen.  In addition, the applied reference fails to teach or suggest the optical coagulation analysis module, which include an analysis cup without a particle, but rather a reference light measurement.  The reference light is not the same as the analysis cup without a particle.  The reference light does not contain any sample to be used as a sample.  
The YAMAMOTO also fails to teach or suggest the newly amended portion of the magnetic coagulation analysis module and the particle displacement sensing component.  
The parts of YAMAMOTO are different in function as defined by the claim language of the instant invention.  Each of the modules defined in Claim 22 comprises a certain function associated with different structural components of the overall coagulation analyzer device.  The 
Claims 22-33 are allowed over the prior art.    
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 2017209257.5 to LI TIANCHU.  
The CN reference cited above discloses a coagulation analyzer and includes modules as recited in the claimed invention.  The pictures are exactly the same and the abstract seems to anticipate the claimed invention.  However, the reference has a common assignee and is filed on the same date as the instant invention.  This reference cannot be used as prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797